KENNEDY, Presiding Judge,
dissenting.
I dissent.
The plaintiff and its assignor Perry, Adams & Lewis Securities, Inc., in this case performed the duties required by their contract. There is no dispute that they performed valuable services to the defendant City, and incurred substantial out-of-pocket expense in doing so. There is no contention on the City’s part that they did not perform the services in competent fashion.
The bond proposal which was ultimately adopted by the City was exactly the same proposal as the one which had been defeated in the first election which had been *210prepared with the counsel and advice of plaintiff and its assignor. The second election was held within six months of the first, but the City’s plans for resubmission commenced promptly after its defeat in the first election. Prom beginning to end it was a single project.
With the preparatory work plaintiff and his assignor had done, it is not surprising that the City, after the first election, was able to get a second financial advisor for 40 percent less than it had contracted to pay plaintiff.
Of course it is common knowledge that bond proposals for public improvements often must be submitted more than once; expert testimony was not necessary to establish that, although such testimony was given. The contract reference to “elections”, in the plural, also recognizes that fact. I read nothing in this contract which requires the construction that the City was free after one election of all obligation under its contract.
The majority opinion correctly says that the City was not obliged by the contract to call the second election. If the City had not done so, the plaintiff would have had no claim under its contract. But the fact is, the second election was called. If as the majority opinion says, the contract in this case was in reality an offer to contract on plaintiffs part, requiring for its acceptance that the City call an election, I am unable to see that that analysis leads to a directed verdict for the defendant City. The fact is the City did call the second election, at which election the bond proposition was voted. In so doing, by the “offer to contract” analysis, the City accepted the plaintiffs offer.
In my opinion the judgment should be reversed and the case remanded for trial.